DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per applicant amendments and arguments noted in the remarks of 10/05/2021, applicant argued that the present specification specially states that “the switch may comprise a detachable portion arranged such that said portion from the blister pack initiates charging of the electronic device” Thus, the limitation “… the switch comprises a detachable portion arranged such that detaching said portion from the blister pack initiates charging …” of claim 20 is fully supported by the spec. Same argument is also made for claim 35 too. Examiner found the arguments to be persuasive, and withdraw the 112 rejection of the last office action. As for applicant’s arguments, among other things, on page 16 that the references do not disclose a blister package comprising charging circuitry configured to charge the lens by providing charging circuitry in a sealed blister package that enables the user to new and unused contact lens before moving the lens from the blister package is found persuasive. With additional claim amendments to the broad independent claim 30, examiner agreed to withdraw the previous rejections to claim 20, 29 and 35, and applicant agreed to amend claim 30 as introduced by examiner amendments below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney Luke A. Kilyk on 03/10/2022.
The application has been amended as follows: 	replace the previous claim 30, with the following:
Claim 30:	A method of providing a charge to an electronic device contained within a contact lens, the method comprising sealing the contact lens into a blister package, to obtain the contact lens blister package of claim 21.

REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 17 limitations: “… a contact lens blister package for storage of contact lenses prior to first use of the lens, …  a cavity for storing a contact lens and charging circuitry configured to charge an electronic device forming part of a contact lens stored in said cavity, wherein the charging circuity comprises a power source that is a battery or other element arranged to retain an electrical charge and … the charging circuitry comprises a switch arranged to control the operation of the charging circuity … the switch comprises a detachable portion arranged such that detaching said portion from the blister pack initiates charging of the electronic device …” in combination with the remaining claim elements as set forth in Claims 20, 29, 35 and claim 20’s dependent claims 21-28 and 30-34. Therefore claims 20-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859